Citation Nr: 1328447	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  04-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection/assignment of a 
separate disability rating for a left tibia disorder, to 
include as secondary to service-connected osteoarthritis of 
the left knee, status post excision of osteochondroma.  

2.  Entitlement to an initial compensable disability 
evaluation for osteoarthritis of the left knee, status post 
excision of osteochondroma, prior to May 29, 1998 and in 
excess of 10 percent disabling prior to June 19, 2001.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1979 to September 1980.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma, denying the Veteran's claims.  
 
The Veteran requested and was afforded a video conference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, DC in March 2007.  A transcript of this hearing 
is associated with the claims file.  
 
This matter was previously denied by the Board in an October 
2007 decision.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in October 2009, the Court issued a Memorandum Decision 
confirming the Board's October 2007 denial of entitlement to 
an effective date prior to April 21, 1986 for the grant of 
service connection for the residuals of a left knee injury 
and vacating the October 2007 Board decision including to 
the extent of its denial of the claims currently on appeal.  
The case was then remanded by the Board in May 2010 for 
additional evidentiary development.  

The Board in a December 2010 decision then denied the claims 
on appeal, which at the time included the issue of 
entitlement to an initial compensable disability evaluation 
for osteoarthritis of the left knee, status post excision of 
osteochondroma prior to June 19, 2001 and entitlement to 
service connection for a left tibia disorder, to include as 
secondary to the service connected osteoarthritis of the 
left knee.  The Veteran again appealed the claim to the 
Court, which by a March 2012 Memorandum Decision vacated the 
Board's December 2010 decision as to the appealed issues.  
An additional issue of entitlement to a disability rating in 
excess of 10 percent disabling as of June 19, 2001 was 
remanded by the Board in December 2010, and thus was not 
part of the appeal to the Court.  The Board later 
adjudicated this issue in a December 2011 decision, which 
was not appealed to the Court, and thus is not before the 
Board.  

The case was returned to the Board for action consistent 
with the March 2012 Memorandum Decision, and it again 
remanded the matter to the RO in August 2012 for development 
consistent with the Court's directives.  

While the matter was on remand, the RO, via an August 2013 
rating decision, granted service connection for Osgood-
Schlatter's disease affecting the left knee.  The RO 
determined that this grant satisfied the appeal of the issue 
of entitlement to service connection for a left tibia 
disorder.  However the actions of the RO in effectuating 
this grant do not satisfy this appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59  (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement 
(NOD) thereafter must be timely filed to initiate appellate 
review of the claim concerning "downstream" issues such as 
the compensation level assigned for the disability and 
effective date).  The instant case is distinguishable from 
Grantham for the following reasons.  

The RO proceeded to merge the Osgood-Schlatter's disease 
with the already service-connected arthritis disability of 
the right knee, thereby rating it as a single disability, 
with an initial 10 percent rating assigned effective October 
27, 2004 with a temporary 100 percent rating from September 
22, 2010 to November 1, 2010, with a 10 percent rating 
resumed as of November 1, 2010.  Because this service 
connected disability was merged and rated as a single 
disability with the arthritis, rather than as a separate 
service connected-disability, the Board finds that the 
appeal of the service connection claim for the left tibia 
disorder is not satisfied and must be further addressed.  
The Board has recharacterized this issue to reflect the 
question of entitlement to service connection with a 
separate disability rating to be assigned for the left knee 
Osgood-Schlatter's disease.  

The August 2013 rating also partially granted the initial 
rating claim for entitlement to a 10 percent rating prior to 
June 19, 2001, when it assigned a 10 percent rating for the 
left knee disorder effective from May 29, 1998 (according to 
the rating codesheet), although it advised the Veteran that 
the 10 percent rating was assigned from May 28, 1998.  As 
this is not a complete grant of the benefits on appeal, the 
matter continues to be before the Board, which has 
recharacterized the issue to reflect the staged increase to 
10 percent prior to June 19, 2001.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The issue of entitlement to service connection/assignment of 
a separate disability rating for a left tibia disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  From initial entitlement to May 29, 1998, the Veteran's 
left knee disability was manifested by a subjective history 
of complaints of left knee pain, but with no objective 
evidence of treatment for knee problems or of any limitation 
of motion, ankylosis, recurrent subluxation or lateral 
instability, dislocated or removed semilunar cartilage, 
malunion of the tibia and fibula, genu recurvatum, or 
arthritis established by X-ray findings.

2.  From May 29, 1998 to June 19, 2001, the Veteran's left 
knee disability was manifested by flexion to 95 degrees, 
extension to 0 degrees, and pain; it was not manifested by 
flexion limited to 45 degrees or less, extension limited to 
10 degrees or less, ankylosis, recurrent subluxation or 
lateral instability, dislocated or removed semilunar 
cartilage, malunion of the tibia and fibula, genu 
recurvatum, or arthritis established by X-ray findings.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial 
compensable disability rating for osteoarthritis of the left 
knee, status post excision of osteochondroma, prior to May 
29, 1998, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 
5003, 5015, 5256-63 (effective from 1986-2012).

2.  The criteria for establishing entitlement to a 
disability rating in excess of 10 percent disabling for 
osteoarthritis of the left knee, status post excision of 
osteochondroma, from May 19, 1998 to June 19, 2001, have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.45, 4.71a, Diagnostic Codes 5003, 5015, 5256-63 
(effective from 1986-2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify  
 
VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
 
Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the Veteran is expected 
to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The Board notes that, effective May 30, 
2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 
Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request that a 
claimant provide any pertinent evidence in his or her 
possession.  
 
In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.  
 
Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a 
showing the VA had to demonstrate that the defect was cured 
by actual knowledge on the claimant's part or that a benefit 
could not have been awarded as a matter of law. Id. However, 
the United States Supreme Court (Supreme Court) recently 
held this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2). Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the 
Federal Circuit's decision, the Supreme Court held that the 
burden is on the claimant to show that prejudice resulted 
from the error, rather than on VA to rebut a presumed 
prejudice. Id.  
 
Letters sent to the Veteran in February 2005, February 2007, 
June 2009 and August 2012 addressed all notice elements 
listed under 3.159(b)(1) and the February 2005 letter was 
sent prior to the initial RO decision in this matter.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  Even though the Veteran was 
not provided with the Dingess requirements (specifically, 
how disability ratings and effective dates are assigned) 
until after the initial adjudication of that claim in the 
February 2007 letter, the claims were subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such 
as a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  The case was 
most recently adjudicated by an August 2013 SSOC.   
 
The Veteran's increased disability rating claim arises from 
his disagreement with the initial disability evaluations 
assigned following the grant of service connection. Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for this claim.  
 
Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
 
Duty to Assist  
 
Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
 
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  VA treatment records to the extent 
possible, have been obtained for the period from 1986 to 
2001.  VA attempted to obtain additional treatment records 
for the Veteran from 1986 to 2001, but no additional records 
were located and the Veteran denied receiving any private 
treatment for his left knee during this time period. 

The Secretary in pleadings before the Court conceded that 
the Board should have considered the need for a 
retrospective VA examination to address the severity of knee 
disability for the rating interval prior to June 19, 2001, 
with due regard for the application of Chotta v. Peake, 22 
Vet. App. 80 (2008) (addressing the need for a 
"retrospective medical opinion" to ascertain past severity 
of disability where a rating must be assigned for a long-ago 
period and insufficient evidence is presented to support 
rating the disability over that period).  In August 2013, 
such an examination was conducted that provided such 
retrospective medical period regarding the severity of the 
left knee disability during the timespan in question.  

In Bryant v. Shinseki, 23 Vet. App. 488  (2010), the United 
States Court of Appeals for Veterans Claims (Court) held 
that 38 C.F.R. 3.103(c)(2) (2010) requires that any Veterans 
Law Judge who chairs a hearing fulfill two duties to comply 
with the VCAA.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  
Bryant, 23 Vet. App. at 488  . 

Here, during the March 2007 hearing, the undersigned 
Veterans Law Judge explicitly noted that the element lacking 
in the Veteran's case was service which included wartime 
service. Bryant, 23 Vet. App. at 488.  The Board also then 
noted, in effect, that there was little that could be done 
in this case in the face of applicable criteria for pension 
under existing law.  Because the Veterans Law Judge informed 
the Veteran of what was required to sustain the claim and 
informed that no submission could satisfy the required 
criteria, the notice requirements under Bryant were 
effectively satisfied. 

Significantly, neither the Veteran nor his representative 
has identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained. Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in 
the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Analysis

Relevant Laws and Regulations  
 
Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings will be applied, the higher rating will 
be assigned if the disability picture more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 
4.7 (2012).  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2012).  As such, the Board has considered all 
of the evidence of record.  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  
 
As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern. See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, 12 
Vet. App. 119, 126 (1999), the Court noted that where, as 
here, the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126 (1999).  
 
Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due 
to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional 
loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
their normal excursion of movements in different planes, 
weakened movement, excess fatigability, swelling and pain on 
movement. 38 C.F.R. § 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected musculoskeletal disorders pertinent to the 
Veteran's left knee disability, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

The Board notes that there have been no major substantive 
revisions to the applicable Diagnostic Codes pertaining to 
this Veteran's knee disability throughout the pendency of 
this claim, which dates back to 1986 and focuses 
specifically on the left knee disability during the period 
specifically between April 21, 1986 and June 19, 2001.  
Opinions issued by the VA Office of General Counsel during 
the pendency of this appeal that do pertain to this matter 
will be addressed below.  
 
According to Diagnostic Code 5257, which rates impairment 
based on recurrent subluxation or lateral instability of the 
knee, a 10 percent rating will be assigned with evidence of 
slight recurrent subluxation or lateral instability of a 
knee.  A 20 percent rating will be assigned for moderate 
recurrent subluxation or lateral instability of a knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 
C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings 
under Diagnostic Code 5257 because it is not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  
 
The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions." 38 C.F.R. § 4.6 (2012).  
 
Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint. 38 C.F.R. § 
4.71a.  Diagnostic Code 5259 provides a 10 percent rating 
for removal of semilunar cartilage that is symptomatic. 38 
C.F.R. § 4.71a.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved. Diagnostic Code 5003. Diagnostic Code 5003 notes 
that in the absence of limitation of motion, rate as below: 
20 percent with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations; and 10 percent with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  Note (1) under Diagnostic 
Code 5003 states that the 20 percent and 10 percent ratings 
based on x-ray findings, above, will not be combined with 
ratings based on limitation of motion.

Diagnostic Code 5015, for new growths of bone, benign, 
provides that such disease will be rated on limitation of 
motion of affected parts, as degenerative arthritis.
 
Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate 
II. Under Diagnostic Code 5260, a noncompensable rating will 
be assigned for limitation of flexion of the leg to 60 
degrees and a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees.  A 20 
percent rating will be assigned for limitation of flexion to 
30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees 
and a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees.  A 20 percent rating 
will be assigned for limitation of extension to 15 degrees. 
Id at Diagnostic Code 5261.  
 
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

During the pendency of this appeal, the VA Office of General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97; 62 Fed. 
Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The 
General Counsel subsequently clarified in VAOPGCPREC 9-98 
(August 14, 1998) that, for a knee disability rated under DC 
5257 to warrant a separate rating for arthritis based on X-
ray findings and limitation of motion, limitation of motion 
under DC 5260 or 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating. VA's 
General Counsel further explained that, if a Veteran has a 
disability rating under DC 5257 for instability of the knee, 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  This is 
because, read together, DC 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there 
is no actual limitation of motion.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991). 
 
VA's General Counsel has additionally held that separate 
ratings may be assigned, as well, for limitation of knee 
extension and flexion. VAOPGCPREC 9-2004;  69 Fed. Reg. 
59,990 (2004).  Specifically, where a Veteran has both a 
compensable level of limitation of flexion and a compensable 
level of limitation of extension of the same knee, the 
limitations must be rated separately to adequately 
compensate him for functional loss associated with injury to 
his leg and knee. Id. 

The Veteran was discharged from active duty in September 
1980.  The Veteran subsequently filed a claim of service 
connection for a left knee disorder on April 21, 1986 that 
was never adjudicated.  Subsequent adjudicatory actions 
affixed the date of this claim as the effective date for 
service connection for the left knee arthritis.  The issue 
to be adjudicated is whether a compensable rating is 
warranted for this disorder prior to May 29, 1998 and in 
excess of 10 percent disabling prior to June 19, 2001.

Among the evidence pertaining to this matter, a February 
1980 service treatment record demonstrates that the Veteran 
was hospitalized for the excision of an osteochondroma of 
the left femur during active duty.  The January 1980 bone 
scan diagnosing this condition did not include any other 
significant bone or joint findings apart from this 
osteochondroma.  Following this operation, the Veteran was 
given 10 days of convalescent leave in March 1980.  The 
Veteran was again hospitalized in March 1980 for a possible 
septic knee, treated with antibiotics.  Subsequent 
examination for Medical Board report revealed the Veteran to 
be in minimal distress, though he walked with crutches and 
an antalgic gait.  Range of motion measurements demonstrated 
extension to 0 degrees and flexion to 95 degrees and there 
was no evidence of instability or effusion.  There was some 
tenderness and patellar crepitus.  A 1 inch quadriceps 
atrophy of the left knee was noted.  X-rays revealed no 
narrowing of the joint or any stress fracture.  He was 
opined to have had a serious postoperative infection after 
excision of his symptomatic osteochondroma, and was deemed 
unable to return to full unrestricted duty.  The diagnosis 
was as follows: 

1.  Septic left knee following excision of symptomatic 
left osteochondroma of the left femur, DNEPTE.
2.  Chondromalacia patella, EPTE
3.  Osgood-Schlatter's disease, EPTE
4.  Arthralgia left knee secondary to diagnoses 1, 2, 
and 3.

The same diagnoses were listed in other Medical Board 
documents.  

Post service, but prior to the effective date of his initial 
claim for service connection filed in April 1986, a February 
1981 VA medical certificate reveals that the Veteran sought 
treatment for complaints of neck, pain, back pain and pain 
in both legs following a confrontation with police and 
security officials.  He had minor abrasions in various areas 
of his body including his left tibial tubercle.  All joints 
moved normally however.  He sat and stood with great effort 
and he limped slightly on his right leg.   
 
In a December 1992 statement, the Veteran indicated that he 
had only been treated for his knee once since his separation 
from active duty, and this was in 1986 at the VA Medical 
Center (VAMC) in Reno. The VAMC in Reno, Nevada notified VA 
in July 1993 that they had no records available matching the 
Veteran's name and Social Security number.  The Veteran 
again filed a claim for service connection for a left knee 
disability in June 2001, and in an October 2002 statement, 
the Veteran indicated that he did not have any additional 
evidence in support of his claim, since records from the 
Washoe Health System from 1980 had been purged.  

An April 1986 record indicated that the Veteran was seeking 
mental health treatment with no mention of knee problems.  
Likewise appointment records for VA treatment between 
January 1987 and June 1990 are silent as for whether any 
appointments pertained to knee problems.
 
The earliest medical evidence of record of treatment for the 
left knee during the time period pertinent to this appeal 
(from April 21, 1986 and June 19, 2001) is a May 29, 1998 
outpatient treatment record in which the Veteran was 
complaining of pain in the medial area of the left knee 
joint, while sitting and in the entire joint when standing.  
The history of an osteocondroma surgery with postoperative 
infection was noted.  No objective findings were then noted.  
He was assessed with history of pain left knee and previous 
surgery and was prescribed Ibuprofin 600 and was to return 
if his symptoms persisted.  This record formed the basis for 
the effective date of the 10 percent rating being changed  
to May 29, 1998.  

An October 2000 VA outpatient treatment record noted that 
the Veteran previously had surgery on his left knee but did 
not note chronic knee condition. 
 
While outside the period in question, the November 2002 VA 
examination which is closest in time to the period on appeal 
ending on June 19, 2001 is addressed as a point of reference 
for the severity of disability around this time period.  In 
this examination, the Veteran informed that he had pain in 
the left knee which was a constant dull ache, rated at a 4 
on a 1 to 10 pain scale, as well as intermittent swelling. 
He also had pain in the right knee, but to a lesser degree. 
The condition was exacerbated by wet, cold weather.  The 
Veteran used no supportive or assistive device, including no 
knee brace or cane.  He reported working in the upholstery 
business and asserted that this increased his knee pain.  As 
an additional limitation, he reported being unable to run.  
He took pain medication for his back which also helped his 
knees, producing a reported 50 percent improvement.  Upon 
physical examination, the examiner identified a moderate 
click with palpation on either side of the left knee with 
flexion and extension, as contrasted with mild clicking 
similarly detected in the right knee.  Range of motion of 
the left knee was from zero to 140 degrees without 
complained of pain anywhere in the range of motion. The knee 
was stable and musculature in the lower extremities was 
symmetrical and well-developed. The Veteran was noted to 
dress independently, and was observed walking fifty feet 
down the hall with heel and toe strike, with a brisk stride, 
and without limp.

The Veteran's March 2007 hearing testimony described one 
episode of treatment for the left knee in 1986 at the VA in 
Reno, Nevada, with pain medicine administered.  He indicated 
that he was diagnosed with arthritis around 2000.  A witness 
at the hearing described being friends with the Veteran 
since 1995 and recalled seeing the Veteran "rolling around 
on the floor in pain" due in part to pain in his knees as 
well as due to back pain.  He indicated that he observed the 
Veteran use medications for pain and also being unable to 
work.  

The report of an August 2013 VA examination to address the 
nature and severity of the left knee disorder classified as 
osteoarthritis for the period prior to June 19, 2001 
included a review of the claims file and examination of the 
Veteran.  The examiner noted that the history given by the 
Veteran was identical to that recorded by a VA examiner (Dr 
H) in 2008.  (The history from that December 2008 
examination is silent for medical evidence of knee problems 
between the end of 1980 and May 29, 2008, but notes the 
Veteran reported treatment in 1986).  The examiner noted 
that there was no more medical evidence discovered or 
submitted and no additional medical evidence existed from 
between 1986 and 2001 except for the May 1998 treatment note 
that was already known to the Board.  The examiner noted 
that several times throughout the claims file, the Veteran 
essentially stated he had nothing new to submit.  The 
examiner made note of the history of the Veteran's surgery 
in February 1980 for osteochondroma excision, with a 
subsequent postoperative infection of the knee during 
convalescence.  

The examiner observed that the Veteran appeared to desire a 
rating for the right knee disorder under Diagnostic Codes 
5299-5259 (Diagnostic Code for removal of semilunar 
cartilage, symptomatic) that was noted on his DD-214 upon 
discharge from service.  The examiner reviewed the service 
treatment records to determine whether his surgery had 
included removal of a medial meniscus at the same time he 
had removal of the left distal osteochondroma.  It was noted 
that an admission note from the Washoe Medical Center in 
March 1980 had written down a history of "recent knee 
surgery with meniscectomy and septic knee" as well as 
"medial suture line with sutures."  However there was no 
medical substantiation that a meniscectomy was ever done, 
and the examiner speculated that this history of 
meniscectomy may have been drafted in error by that treating 
hospital.  The examiner stated that the incision present on 
the Veteran's knee, a 6 inch vertical lateral leg and distal 
thigh scar, was inconsistent with the type of incision that 
would likely have been made performing a meniscectomy in 
1980.  The examiner speculated further that the rating code 
shown on the DD-214 would likely have been used as an 
analogous rating for the residuals of the osteochondroma 
excision and guessed that this was probably not explained to 
the Veteran.  

While the examiner determined that the evidence did not 
support a finding that the Veteran's residuals of the 
osteochondroma surgery also included meniscectomy, the 
examiner suggested that the Veteran's diagnoses on medical 
discharge (other than the Osgood-Schlatter's disease which 
was the subject of a separate opinion and adjudication), 
should be considered as possible residuals for consideration 
of assigning a compensable rating during the period in 
question between April 1986 and June 2001.  These diagnoses 
included the chondromalacia and arthralgia.  

Again the examiner noted that there was a complete lack of 
medical evidence between 1986 and June 2001 for any left 
knee disability, except for the May 29, 1998 VA medical 
record that documented complaints of left knee pain.  

After a review of the evidence, the Board finds that the 
evidence fails to establish that a compensable rating is 
warranted for the Veteran's right knee disorder for the 
period prior to May 29, 1998, and a rating in excess of 10 
percent is not warranted from May 29, 1998 to June 19, 2001.  
This determination not only includes consideration of the 
Diagnostic Codes for arthritis and loss of motion 
(Diagnostic Codes 5003, 5260 and 5261), but also any other 
potentially applicable Diagnostic Codes.  While service 
connection has been in effect for arthritis of the knee 
since April 21, 1986, the Board notes that there was no X-
ray evidence of arthritis at any time prior to June 19, 
2001.  There is also no evidence of any loss of any motion 
of the right knee, much less a noncompensable loss of 
motion, or painful motion shown during this time period.  
While a 10 percent rating could be granted under Diagnostic 
Code 5003 for X-ray evidence of arthritis without loss of 
motion, the very lack of X-ray evidence of any arthritis 
renders consideration of a 10 percent rating under this 
criteria wholly inapplicable prior to May 29, 1998.  The 
Code specifically requires such X-ray evidence of arthritis 
before a 10 percent rating will be allowed.  For a 20 
percent rating, occasional incapacitating exacerbations are 
needed for X-ray evidence of arthritis in the absence of 
compensable loss of motion.  Again as no evidence of motion 
loss or incapacitating exacerbations are shown, a 
compensable rating prior to May 29, 1998 and a rating in 
excess of 10 percent from May 29, 1998 to June 19, 2001, is 
not otherwise warranted under Diagnostic Code 5003 or 
otherwise under the criteria for loss of motion.  

There is simply no medical evidence of any compensable 
degree of disability of the left knee prior to May 29, 1998, 
and there is inadequate lay evidence to support finding a 
compensable rating.  The Board notes that the Veteran's 
original claim of April 1986 and the subsequent written 
statement of December 1992 in which he reported one instance 
of treatment for the knee in April 1986 provide no 
information as to the current level of disability.  Likewise 
he did not describe any prior history of problems with his 
knee during the period in question in a May 2003 statement, 
but simply expressed his belief that he should receive a 10 
percent rating because he apparently had been under the 
impression that a lifetime 10 percent rating would be in 
effect for the disability under VA Codes 5299-5259 after his 
disability severance was repaid.  None of his subsequent 
written statements or his March 2007 hearing testimony, 
including those arguing for an earlier effective date for 
service connection provide any insight as to what his 
specific knee symptoms were back in the period between 1986 
and 1998.  

The only lay evidence of note that provided any information 
regarding the Veteran's left knee disorder during the period 
of time was the testimony from the Veteran's friend who 
described witnessing him "rolling around on the floor in 
pain" apparently due to pain in multiple areas of his body, 
including the right knee, and went on to describe the 
Veteran using pain medication and missing work.  The 
testimony from this witness is too vague to provide solid 
objective lay evidence as to the severity of the Veteran's 
left knee symptoms and its impact on his function as the 
description referenced pain from other areas of his body 
besides the right knee.  Pain is not sufficient to warrant a 
compensable disability rating in this case.  In addition, 
this testimony is contradicted by the objective evidence of 
record. It does not appear that the Veteran sought medical 
treatment prior to May 1998 for his left knee disability.

While a VA examination was undertaken in August 2013 to 
include a restrospective review into the extent of the 
Veteran's left knee disability through the pertinent period 
prior to the May 29, 1998 date which a 10 percent rating was 
assigned, for the period thereafter leading up to June 19, 
2001, which remains on appeal.  The examiner noted the total 
absence of any pertinent medical evidence over this time 
period and also noted that the evidence did not support 
finding that a 10 percent rating should be granted under the 
criteria for removal of semilunar cartilage under Diagnostic 
Code 5259.  The examiner provided rationale for this opinion 
finding the evidence did not indicate that meniscal surgery 
took place during the surgery to remove the osteochondroma.  
No other surgery is shown to have taken place.  

The Board notes that the examiner in the August 2013 VA 
examination suggested the possibility of compensating the 
left knee arthritis disability (without X-ray evidence of 
arthritis) under alternate diagnoses that were shown in 
service in 1980, to include in pertinent part chondromalacia 
and arthralgia.  

The Board notes that chondromalacia  and arthralgia are not 
listed in the rating schedule, and thus would be evaluated 
under analogous criteria. 38 C.F.R. § 4.20.  To the extent 
that a compensable rating for arthritis is not shown during 
the period prior to May 29, 1998, and a rating in excess of 
10 percent is not shown for arthritis from May 29, 1998 to 
June 19, 2001, the Board shall consider other analogous 
criteria.  

For the disability to be rated analogous to other disability 
of the knee under Diagnostic Code 5257 there would need to 
be evidence of slight recurrent subluxation or lateral 
instability of a knee to warrant a compensable rating prior 
to May 29, 1998 and of moderate recurrent subluxation or 
lateral instability as of that date up to June 19, 2001.  
There is simply no evidence suggestive of any instability or 
subluxation in the available evidence.  

The Board has also considered other potentially applicable 
Diagnostic Codes when considering whether a compensable 
rating is warranted prior to May 29, 1998 and a rating in 10 
percent is warranted as of that date to June 19, 2001.  The 
Board finds that Diagnostic Code 5256 is not applicable as 
ankylosis has not been shown.  Diagnostic Code 5258 is not 
applicable as there is no evidence of dislocated semilunar 
cartilage.  Diagnostic Code 5262 is not applicable as 
impairment of the tibia and fibula is not shown, and 
Diagnostic Code 5263 is not applicable as genu recurvatum is 
not shown.  

In regards to Diagnostic Code 5259 for symptomatic removal 
of semilunar cartilage, which this disorder had been rated 
as previously when the Veteran was discharged from service 
in 1980, the August 2013 VA examiner's opinion, as discussed 
above, has provided an adequate discussion and rationale, as 
to why this Diagnostic Code is not applicable in this 
instance.  There is simply no evidence that he had removal 
of a semilunar cartilage.  Even if his condition were to be 
rated by analogy under this Diagnostic Code, which provides 
for a maximum 10 percent evaluation for symptomatic removal 
of a semilunar cartilage, the evidence fails to show that he 
was symptomatic by objective evidence prior to May 29, 1998.  
As of May 29, 1998 he is in receipt of the maximum allowable 
rating under this Diagnostic Code.  

Finally, the Board notes that Diagnostic Code 5015, for new 
growths of bone, benign, while potentially applicable in 
this instance, would not provide for higher ratings than 
currently assigned for the periods in question, as this 
criteria is based on limitation of motion of affected parts, 
as degenerative arthritis.  He has already been determined 
to not warrant higher ratings during the period prior to 
June 19, 2001 with consideration of the criteria for 
arthritis and loss of motion. 

The Board recognizes that there is a similarity of symptoms 
shown in the evidence of medical treatment and Medical Board 
examination of the Veteran during service in 1980 and the 
findings from the November 2002 VA examination.  However 
given the fact that during the lengthy interim of time 
between 1986 and 1998 when there was no treatment, with only 
one instance of treatment shown in May 1998, the Board finds 
that the evidence does not reflect that the findings from 
the November 2002 VA examination represent chronic symptoms 
that continued at the same level of severity over the 
interim period between 1980 and 2002.  

The Board further finds that there is no need to address the 
potential applicability of the General Counsel Opinions 
regarding separate ratings for arthritis and instability, 
nor separate ratings for flexion and extension at any point 
during the time between April 21, 1986 and June 19, 2001.  
Again the arthritis was not shown on X-ray during this time 
and there were neither manifestations of motion loss nor 
instability shown during this time period.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable evaluation 
prior to May 29, 1998 or an evaluation in excess of 10 
percent disabling thereafter but prior to June 19, 2001 for 
osteoarthritis of the left knee, status post excision of 
osteochondroma.

Extraschedular Consideration

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO or Board may refer a claim to the 
Under Secretary for Benefits or to the Director of 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities. 38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.  
 
The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a determination of whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate. Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, there 
must be a determination of whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).  
 
Here, the Board finds that the Veteran's symptomatology and 
limitation in occupational functioning for the disabilities 
on appeal are reasonably contemplated by the rating schedule 
under the first prong of the analysis for the period in 
which he has been rated noncompensable prior to May 29, 1998 
or 10 percent disabling prior to June 19, 2001.  The Court 
has held that, in making this determination, "there must be 
a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established rating criteria found in the 
rating schedule for that disability." Thun, 22 Vet. App. at 
115. "[I]f the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required." Id.  See also VA Gen. Coun. 
Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-
connected disability affects employment "in ways not 
contemplated by the rating schedule" § 3.321(b)(1) is 
applicable."  Also, an inadequacy of the rating schedule 
cannot be established solely by showing an asserted gap 
between the Veteran's income and the income of similarly 
qualified workers in his field.  Thun, 22 Vet. App. at 116.  
 
The Veteran's primary findings related to his service-
connected knee disability during that period of time 
primarily involves pain which is contemplated by the 
schedular rating criteria.  Consequently, the Board finds 
that his symptomatology and limitation in occupational 
functioning for the disability on appeal are reasonably 
contemplated by the rating schedule under the first prong of 
the analysis. It therefore is unnecessary to reach the 
further, downstream, questions in the Thun analysis.  
 
But even assuming for the sake of argument that the second 
prong of Thun applies, there still is no probative 
(competent and credible) evidence that the left knee 
disability for the period prior to June 19, 2001 has caused 
marked interference with his employment - meaning above and 
beyond that contemplated by their respective schedular 
ratings, or has required any inpatient treatment, much less 
on a frequent basis.  So, in short, there is no indication 
in the record that the interference with his work caused by 
his service-connected disabilities, individually, could be 
considered above and beyond that contemplated by the 
schedular ratings assigned for these disabilities.  See 38 
C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired).  
 
In conclusion, since the rating schedule adequately 
addresses the symptomatology for the disability at issue in 
this appeal, referral to the Director of Compensation and 
Pension Service pursuant to 38 C.F.R. § 3.321(b)(1) is 
unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 
Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
and VAOPGCPREC 6-96 (August 16, 1996).





ORDER

Entitlement to an initial compensable disability evaluation 
for osteoarthritis of the left knee, status post excision of 
osteochondroma, prior to May 29, 1998 is denied.

Entitlement to a disability evaluation for osteoarthritis of 
the left knee, status post excision of osteochondroma in 
excess of 10 percent disabling from May 29, 1998 to June 19, 
2001, is denied.


REMAND

The Board finds that it is necessary to remand the matter of 
entitlement to service connection for a left tibia disorder 
for the RO to address procedural issues that prevented an 
August 2013 grant of service connection for Osgood-
Schlatter's disease from fully satisfying this appeal.  In 
granting service connection for this condition, the RO, 
rather than assigning a separate disability rating for this 
condition, opted to merge the disability with the already 
service connected arthritis of the left knee.  This action, 
in which the disability was classified as "Left Knee Osgood-
Schlatter Disease With Osteoarthritis" was assigned a 10 
percent rating effective from October 27, 2004.  Prior to 
that date, the 10 percent rating was assigned for 
"Osteoarthritis of the Left Knee, Status Post Excision of 
Osteochondroma."  

Essentially this action constitutes a renaming of the 
disability classified as arthritis, rather than a grant of a 
separate service connected disability of the tibia.  The 
Board notes that issues involving pyramiding are not a 
factor in this matter.  The examiner who conducted the 
August 2013 examination, which in part determined that the 
Osgood-Schlatter's disease was related to service, also gave 
an opinion stating that the Osgood-Schlatter's disease was a 
distinctly separate disability from the left knee 
osteoarthritis, and indicated that it affects different 
parts of the left knee anatomy (the tibia as opposed to the 
knee joint) and is affected by different activities from 
those affected by the arthritis.  Thus the RO should 
readjudicate this matter, to include consideration of 
assigning the Osgood-Schatter's disease as a separate 
disability in accordance with VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604. 

Accordingly, the case is REMANDED for the following action:

After undertaking any other development 
action that is deemed warranted, 
readjudicate the Veteran's service 
connected left tibia disorder of Osgood-
Schlatter's disease as a separate 
disability from the left knee 
osteoarthritis.  If the benefits sought on 
appeal remain denied, the Veteran should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


